Citation Nr: 0617071	
Decision Date: 06/12/06    Archive Date: 06/26/06	

DOCKET NO.  04-10 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbar myositis.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from July 1970 to 
March 1984, and service with the Army National Guard from 
October 1984 to January 1999, and he is retired from military 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, which granted service 
connection for low back pain, characterized as lumbar 
myositis, with a 20 percent evaluation.  The veteran 
disagreed with the evaluation assigned.  He initially 
requested a travel board hearing, but later withdrew that 
request in writing.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  From the date of the veteran's initial claim for service 
connection on August 24, 2001, through present, his lumbar 
myositis is manifested by chronic muscle spasm and some 
limitation of motion with lumbar spondylosis, but there is an 
absence of evidence showing severe lumbar strain or any 
degenerative disc disease, or forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbar myositis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (before 
and after September 2003) and 5235-5243 (after 
September 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

Following the veteran's initial August 2001 claim for service 
connection for low back pain, he was provided formal VCAA 
notice with respect to a claim for service connection in 
November 2002, prior to the issuance of the initial adverse 
rating decision now on appeal in August 2002.  Of course, 
that rating decision granted the benefit sought insofar as 
service connection for a low back disorder was allowed.  
Subsequent to the his notice of disagreement with the 
evaluation assigned, the veteran was subsequently provided 
additional VCAA notice with respect to his claim for an 
increased evaluation in April 2005.  That notification 
informed the veteran of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
The veteran was provided the older criteria for evaluating 
his low back disability in the initial February 2004 
statement of the case, and was provided the more recently 
adopted criteria for evaluating low back disability in the 
subsequently issued supplemental statement of the case in 
May 2005.  

During the pendency of this appeal, the veteran has been 
provided all of the laws and regulations governing his claim 
for increase for low back disability, and the regulatory 
implementation of VCAA.  The veteran was provided two VA 
examinations which are adequate for rating purposes.  The 
veteran did not submit any evidence in his own behalf, nor 
did he refer to any private or other relevant medical records 
which the RO might have collected on his behalf.  The veteran 
does not argue nor does the evidence on file suggest that 
there remains any additional relevant outstanding medical 
evidence which is uncollected for review.  The Board finds 
VCAA is satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In May 2006, the RO provided the veteran with additional VCAA 
notice with regard to downstream issues, including effective 
dates.  Although the timing of such notice may be late, in 
the absence of any evidence supporting an evaluation in 
excess of the presently assigned 20 percent evaluation, which 
itself was made effective from the date of the veteran's 
original claim, which was filed over one year after he was 
separated from service, any failure to provide more timely 
notice of downstream issues with respect to this appeal must 
be considered as harmless error.  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.  

As regards to the joints, factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to more or less movement 
than normal, weakened movement, excess fatigability, pain, 
swelling, incoordination, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, 
interference with standing, sitting and weight-bearing.  For 
the purpose of rating disability from arthritis, the lumbar 
vertebrae are considered a group of minor joints, ratable on 
disturbance of lumbar spine function.  38 C.F.R. § 4.45.  

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher evaluations based upon 
functional loss due to pain on use, or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 4 Vet. App. 202 (1995).  

The Board notes that during the course of this appeal, the 
regulations for rating disabilities of the spine were twice 
revised, effective in September 2002 and September 2003.  
Where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  

Prior to September 2002, the Schedule provided ratings for 
lumbosacral strain with a noncompensable evaluation warranted 
with slight subjective symptoms only, a 10 percent evaluation 
for characteristic pain on motion, a 20 percent evaluation 
for muscle spasm on extreme forward bending, with loss of 
lateral spine motion, unilateral, in standing position, and a 
40 percent evaluation for severe symptoms of strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwait sign, marked limitation of forward bending in the 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.72 (5295).  The Schedule also provided 
ratings for limitation of motion which was slight warranting 
a 10 percent evaluation, moderate warranting a 20 percent 
evaluation, and severe warranting a 40 percent evaluation.  
38 C.F.R. § 4.72, Diagnostic Code 5292.  

Effective September 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
included 5237 (cervical or lumbosacral strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  

The September 2003 regulation amendments provided a general 
rating formula for diseases and injuries of the spine as 
follows:  Unfavorable ankylosis of the entire spine warrants 
a 100 percent evaluation; unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent evaluation; forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent evaluation; forward flexion of the 
thoracolumbar spine greater thana 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent 
evaluation.  

Analysis:  In June 2002, the veteran was provided a VA 
examination.  His claims folder was available and reviewed by 
the examining physician.  The VA examiner pointed out that 
the veteran had been seen during service for low back pain on 
multiple occasions.  Following service separation, he had 
been seen in March 1992 at an Army Health Clinic and the 
assessment was paralumbar muscle spasm with mild right 
paralumbar muscle sprain.  The following month, left lumbar 
muscle pain was markedly improved.  In October 1995 the 
veteran was next seen at this clinic and the finding was 
lumbar paraspinal muscle spasm.  In June 1996 the assessment 
was mechanical low back pain.  In November 1996, the 
assessment was lumbar paraspinal muscle spasm.  

The veteran's principal complaint on examination was low back 
pain.  He used no assistive devices, and there had been no 
surgery.  Examination revealed forward flexion to 85 degrees, 
backward extension to 15 degrees, and left and right lateral 
bending to 15 degrees.  There was pain on motion at and past 
85 degrees of forward flexion.  The examiner reported that 
there was not evidence of pain, fatigue, weakness, lack of 
endurance following repetitive use or during flare-ups.  The 
principal finding from examination was lumbar muscle spasm, 
and tenderness to palpation over the lumbar vertebral 
segments.  There were no postural abnormalities, musculature 
of the back was symmetric, and there was no atrophy of the 
lower extremity muscles which were assessed as 5/5 in 
strength.  Deep tendon reflexes were normal, straight leg 
raising was painful but negative, and Lasegue testing was 
negative.  A lumbar X-ray was interpreted as showing low 
lumbar spondylosis.  The assessment was lumbar myositis.  The 
examining physician opined that spondylosis was most likely 
secondary to natural progress of aging.  

As noted above, the veteran did not submit any evidence of 
private treatment for his low back disorder.  There is no 
evidence that the veteran has sought or required any routine 
care or treatment for his low back.  

The veteran was next seen for VA examination in August 2005.  
He complained that low back pain had increased in severity 
since prior examination.  He also complained of radiation to 
the right side lower back, lower extremities, and frequent 
stiffness.  He denied any incontinence or frequency.  He 
continued to walk unassisted and used no brace or orthosis.  
There were no complaints of unsteadiness or falls.  There had 
been no surgery.  Upon examination, forward flexion was to 82 
degrees, backward extension, and left and right side bending 
were to 15 degrees, and right and left rotation were to 
30 degrees.  It was noted that pain became evident with 
forward flexion at and after 82 degrees and backward 
extension at and after 15 degrees.  The examiner indicated 
that there were no additional limitations due to fatigue, 
weakness or lack of endurance following repetitive use or 
during flare-ups, but there was limitation by pain only at 
extremes of motion.  The principle finding upon examination 
was again low back muscle spasm with tenderness to palpation 
of the lumbar paravertebral muscles of both the left and 
right sides.  There was no indication, however, of any 
abnormal gait, abnormal spinal contour, or scoliosis, 
reversed lordosis or abnormal kyphosis.  There were no 
objective findings of neurologic symptoms due to nerve root 
involvement.  Lower extremity motor examination was normal 
with normal muscle tone and strength at 5/5 bilaterally.  The 
diagnosis was again lumbar myositis.  

In reviewing the record, the RO reported that the veteran was 
not shown to seek or require any form of routine care or 
treatment for his low back problems with the local VA medical 
center.  Electronic files were reviewed in March 2006 and 
indicated that the veteran had last been seen at that 
facility for any purpose in 2002.  

A preponderance of the evidence on file is against an 
evaluation in excess of the presently assigned 20 percent for 
the veteran's lumbar myositis.  Consistent with the RO's 
initial August 2002 rating action, the principle findings on 
both VA orthopedic examinations on file are chronic lumbar 
muscle spasm with pain to palpation of the lower lumbar 
musculature resulting in a mild to moderate limitation of 
motion.  Under the now superseded rating criteria at 
38 C.F.R. § 4.72, Diagnostic Code 5295 for lumbosacral 
strain, the currently assigned 20 percent evaluation was and 
remains warranted for the principle finding of muscle spasm 
with loss of lateral spine motion.  

However, at no time during the pendency of this appeal is the 
veteran demonstrated upon objective medical examination to 
have exhibited severe symptoms of lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait sign, marked limitation of forward bending, loss 
of lateral motion with osteoarthritic changes sufficient for 
the next higher 40 percent evaluation under the now 
superseded criteria.  At all times during the pendency of 
this appeal, the veteran's documented limitation of lumbar 
motion could not fairly be characterized as more than 
moderate in nature, which also supports the assignment of the 
currently assigned 20 percent evaluation under superseded 
criteria at Diagnostic Code 5292.  At no time has lumbar 
spine limitation of motion been shown to be severe in nature 
sufficient for the next higher 30 percent evaluation in 
accordance with the now superseded criteria.  

For forward flexion to 85 degrees (of a possible 90) at the 
July 2002 VA examination, and only slightly diminished to 82 
degrees at the time of the more recent August 2005 VA 
examination, the veteran is not shown to meet the criteria 
necessary for the next higher evaluation.  To warrant the 
currently assigned 20 percent evaluation, range of motion of 
the thoracolumbar spine would have to be forward flexion 
greater than 30 degrees but not greater than 60 degrees, or a 
combined range of motion of the lumbar spine not greater than 
120 degrees.  The combined limitation of lumbar motion at the 
time of the most recent August 2005 examination was 190 
degrees.  The veteran does not meet nor has he been shown to 
more closely approximate the criteria for the next higher 
40 percent evaluation under the general rating formula at any 
time during the pendency of this appeal, since the forward 
flexion of the thoracolumbar spine has never been shown to be 
limited to 30 degrees or less, nor is he shown to have 
favorable ankylosis of the entire thoracolumbar spine.  

Clinical evidence on file does not support any higher award 
based upon functional loss due to pain on use or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca, 
supra.  Both VA examinations on file clearly report that 
there is an absence of evidence demonstrating any significant 
functional loss resulting in fatigability, incoordination, 
swelling, deformity or atrophy of disuse, instability of 
station as a result of flare-ups.  This finding is supported 
by the complete absence of any evidence that the veteran has 
ever sought or required any form of continuing or occasional 
treatment for his low back, at least since 2002.  

Finally, the veteran is service connected for lumbar myositis 
principally manifested by chronic lumbar muscle spasm and 
pain in the low back musculature manifested by not more than 
moderate limitation of motion.  Neither of the two VA 
examinations or any other evidence on file shows or reveals 
that the veteran has degenerative disc disease or other 
pathology to support the veteran's complaints of radicular 
symptoms to the lower extremities.  The veteran is not 
service connected for degenerative disc disease and such 
disease is not shown in the clinical evidence on file.  The 
veteran has most recently been noted to have spondylolysis 
which has been attributed by VA examination to be secondary 
to the natural progress of aging, as opposed to any specific 
incident or injury of military service.  

The Board has considered the case of Fenderson v. West, 12 
Vet. App. 119 (1999), where, as in the case now on appeal, a 
veteran objects with the initially assigned evaluation 
following a grant of service connection.  However, no 
"staged" ratings are warranted during this appeal since the 
competent and objective clinical evidence on file shows that 
the veteran meets the criteria for his currently assigned 
20 percent evaluation, but no higher, at all times during the 
pendency of this appeal.  





ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbar myositis is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


